 1 PHILLIP A. TALBERT
   Acting United States Attorney                                              FILED
 2 DAVID W. SPENCER
   Assistant United States Attorney                                          May 04, 2021
 3 501 I Street, Suite 10-100
                                                                          CLERK, U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF CALIFORNIA

   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     In the Matter of the Search of:                 ORDER TO UN-SEAL SEARCH WARRANTS
11
                                                     2:20-SW-1016 KJN
12   THE CELLULAR TELEPHONE ASSIGNED
     CALL NUMBER (209) 500-0001
13                                                   2:21-SW-125 DB
     THE CELLULAR TELEPHONE ASSIGNED
14   CALL NUMBER (732) 705-0883
                                                     2:21-SW-157 DB
15   THE CELLULAR TELEPHONE ASSIGNED
     CALL NUMBER (209) 500-0001
16                                                   2:21-SW-238 KJN
     THE CELLULAR TELEPHONE ASSIGNED
17   CALL NUMBER (732) 705-0883
                                                     2:21-SW-239 KJN
18   THE CELLULAR TELEPHONE ASSIGNED
     CALL NUMBER (253) 205-6137
19
     3001 Goshawk Street, Davis, California          2:21-SW-268 CKD
20
     1710 Baines Avenue, Sacramento, California      2:21-SW-269 CKD
21
     2209 Stansfield Dr., Roseville, CA 95757        2:21-SW-270 CKD
22
     847 Harbor Boulevard, West Sacramento,          2:21-SW-271 CKD
23   California
24   2003 HUMMER SUV, Maroon with CA license         2:21-SW-272 CKD
     #PJB37
25
     2019 AUDI sedan, Blue with CA license           2:21-SW-273 CKD
26   #SLOWA5
27   2015 Volkswagen SUV, Blue with CA license       2:21-SW-274 CKD
     #8SSC112
28

                                                     1
 1   2015 Toyota sedan, White with CA license       2:21-SW-275 CKD
     #7NTH692
 2
     2016 Mercedes SUV, White with CA license       2:21-SW-276 CKD
 3   #PB711

 4

 5

 6

 7                                               ORDER
 8         Upon application of the United States of America and good cause having been shown,
 9         IT IS HEREBY ORDERED THAT that the files in the above-captioned matters be unsealed.
10

11   Dated:    05/03/2021
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                     2
